                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNTED STATES OF AMERICA              )
                                     )
      Plaintiff,                     )
                                     ) Case No. 20-cr-00064
             v.                     )
                                    )
KENNETH O. COATES,                  )
                                    )
                  Defendant.        )
____________________________________)

                            CONSENT MOTION FOR
                   PROTECTIVE ORDER GOVERNING DISCOVERY
       Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, the United States of

America, by and through its undersigned attorney, hereby moves for entry by this Court of a

protective order that will ensure the confidentiality of personal identity information and business

records that are included within the government’s evidence and discovery materials in this case.

       Entry of a protective order restricting the use, dissemination, and disposition of documents

containing personal identity information and business records is essential to permit the United

States to provide extensive discovery to the defendant in a timely fashion while protecting the

personal and proprietary information of the defendant and others in this case. The United States
conferred with counsel for the defendant regarding the attached Proposed Protective Order and the

defendant consented to it.

       WHEREFORE, the government respectfully moves the Court to enter the Proposed

Protective Order which was filed as an attachment to this motion.


                                             Respectfully submitted,

                                             ROBERT A. ZINK
                                             Chief, Fraud Section
                                             Criminal Division
                                             United States Department of Justice
By:          /s/ Michael P. McCarthy
      Michael P. McCarthy, D.C. Bar #1020231
      Daniel P. Butler, D.C. Bar # 417718
      Trial Attorneys, Fraud Section
      Criminal Division
      United States Department of Justice
      1400 New York Avenue, N.W.
      Bond Building, Fourth Floor
      Washington, D.C. 20530
      (202) 305-3995 (McCarthy)
      Michael.McCarthy2@usdoj.gov
      (202) 307-2184 (Butler)
      Daniel.Butler2@usdoj.gov




        2
                              CERTIFICATE OF SERVICE

       I hereby certify that copies of the foregoing Consent Motion for Protective Order

Governing Discovery and the attached Proposed Order have been served via ECF upon counsel

for the defendant on March 18, 2020.


                                               /s/ Michael P. McCarty
                                               ____________________________________
                                               MICHAEL P. MCCARTHY
                                               Trial Attorney, Fraud Section
                                               Criminal Division
                                               United States Department of Justice




                                           3
